Title: To George Washington from Samuel Holden Parsons, 5 June 1782
From: Parsons, Samuel Holden
To: Washington, George


                  
                     Dear General
                     Middletown 5th June 1782
                  
                  You certainly fully understood me, when you suppos’d me fixed in
                     my Determination of leaving the Army at all Events; the Reasons I then assignd
                     were such as I could not surmount, and they continue in full force to this
                     Time.
                  but the Matter being undecided, when I last saw you, whither a
                     Derangment of General Officers would take Place, agreable to a Resolve of
                     Congress, and that being the only Mode in which I could retire without
                     relinquishing all Hope of Compensation for pasd Services it was your
                     Excellency’s Advice to write to the Minister of War on the Subject; on his
                     Answer to my Letter I wrote your Excellency the 17th of May and have receivd
                     your Answer of the 28th: my Design was solely to know whither your Excellency,
                     whom we justly esteem our Friend & Patron, could not place me in such
                     Circumstances as would answer my Wishes without making my Resignation absolute,
                     so as to preclude myself from all Hope of Satisfaction for former Services.
                  On the Subject of resuming a Command again in the Army, I meant
                     to be understood that if any such Emergency should happen that more General
                     Officers should be wanted than were at the Time in Service. I should not be
                     averse to taking Command again for a short Time during the Continuance of such
                     Necessity; but the Reasons which prevailed with me to retire are still in full
                     Force against returning to a fixed, Stated Command in the Army.
                  But since tis not within your Authority to grant me the
                     Indulgence requested, I must apply to Congress for the Liberty I wish for or
                     for an absolute Discharge, which shall not be delay’d beyond the next post.
                  Col. Durkee of the first Connectt Regt was buried last Thursday.
                     I am with every Sentiment of Esteem Dear General yr most Obedt Servt
                  
                     Saml H. Parsons
                     
                  
               